Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2005

Toussaint v. Klem
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1580




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Toussaint v. Klem" (2005). 2005 Decisions. Paper 1183.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1183


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-197                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 05-1580
                                  ________________

                               PATRICK TOUSSAINT,

                                                        Appellant
                                            v.

                  EDWARD KLEM, SUPERINTENDENT;
       THE DISTRICT ATTORNEY OF THE COUNTY OF PHILADELPHIA;
        THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA
                 _____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 03-cv-00927)
                     District Judge: Honorable James McGirr Kelly
                    _______________________________________

              Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  April 14, 2005

                   Before: ROTH, BARRY and SMITH, Circuit Judges

                                 (Filed: May 16, 2005)
                              _______________________

                                     OPINION
                              _______________________
PER CURIAM

      Patrick Toussaint appeals from a District Court order dismissing a motion for bail

pending appeal. Because no substantial question is presented, we will summarily affirm.

See L.A.R. 27.4.
        In 1996, Toussaint was convicted of several counts of rape and one count each of

kidnaping and involuntary deviate sexual intercourse. He was sentenced to seven to

twenty years imprisonment. In October of 2002, Toussaint filed a petition under 28

U.S.C. § 2254 asserting four claims for relief. The District Court denied the petition and

Toussaint appealed. On December 21, 2004, we denied a certificate of appealability

(COA) and terminated the proceedings. See Toussaint v. Klem, C.A. No. 04-2073.

        In early 2005, Toussaint petitioned this Court to reconsider the denial of the COA.

The petition is still currently pending. Meanwhile, on January 24, 2005, Toussaint moved

the District Court for bail pending appeal. The District Court dismissed the motion with

prejudice because we denied a COA and the case was closed.1

         We exercise plenary review over the denial of bail pending appeal. See United

States v. Smith, 793 F.2d 85, 87 (3d Cir. 1986). Toussaint not only fails to show any

“extraordinary circumstances” requiring bail pending appeal, see Landano v. Rafferty,

970 F.2d 1230, 1239 (3d Cir. 1992) (citations omitted) (providing the standard), but he

fails to present any argument even remotely relating to bail.

        Accordingly, because no substantial question is presented, we will summarily

affirm the order of the District Court.




  1
      We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291.